Exhibit 10.5

 

EXECUTION VERSION

 

Boxwood Merger Corp.

8801 Calera Dr.

Austin, TX 78735

Attn: Steven Kadenacy

 

CONFIDENTIAL

 

January 23, 2020

MACQUARIE CAPITAL (USA) INC.
MACQUARIE CAPITAL FUNDING LLC
125 West 55th Street
New York, New York 10019

 

NATIXIS, NEW YORK BRANCH
1251 Avenue of the Americas
New York, New York 10020

 

Project Atlas
Amendment No. 1 to Commitment Letter

 

Ladies and Gentlemen:

 

Reference is made to (a) the commitment letter dated August 12, 2019 (including
the exhibits and other attachments thereto, the “Commitment Letter”) among
Macquarie Capital Funding LLC (“Macquarie Lender”), Macquarie Capital (USA) INC.
(“Macquarie Capital” and, together with Macquarie Lender, “Macquarie”), Natixis,
New York Branch (“Natixis”) and Boxwood Merger Corp., a Delaware corporation
(the “SPAC” or “you”) and (b) the fee letter dated August 12, 2019 (the “Fee
Letter”) among Macquarie, Natixis and you. Terms used but not defined in this
amendment letter (this “Amendment”) shall have the meanings assigned to them in
the Commitment Letter. This Amendment amends or otherwise modifies certain of
the terms and provisions of the Commitment Letter as provided herein.

 

1. Second Lien Contingency Term Facility Commitment Termination

 

Notwithstanding anything in the Commitment Letter to contrary, each of the
parties hereto hereby agree that, with effect from and on the date hereof, the
Initial Lenders’ respective commitments to provide the Second Lien Contingency
Term Facility are hereby irrevocably terminated in their entirety. For the
avoidance of doubt, however, the Second Lien Contingency Underwriting Fee (as
defined in the Fee Letter) payable pursuant to clause (y) of the definition
thereof in the Fee Letter in respect of the aggregate principal amount of
commitments of $70.0 million originally provided under the Commitment Letter for
the Second Lien Contingency Term Facility shall continue to be earned, due and
payable in cash in U.S. Dollars on the Closing Date in accordance with the terms
thereof notwithstanding the termination of the commitments for the Second Lien
Contingency Term Facility pursuant to this Amendment.

 

 

 

 

2. Amendments.

 

Each of the parties hereto hereby agree that, with effect from and on the date
hereof:

 

(a) The Initial Lenders’ aggregate commitments in respect of the First Lien Term
Facility shall be irrevocably reduced from $290.0 million to $281.0 million. For
the avoidance of doubt, however, (i) the First Lien Term Underwriting Fee (as
defined in the Fee Letter) payable pursuant to clause (y) of the definition
thereof in the Fee Letter in respect of the aggregate principal amount of
commitments of $290.0 million originally provided under the Commitment Letter
for the First Lien Term Facility shall continue to be earned, due and payable in
cash in U.S. Dollars on the Closing Date in accordance with the terms thereof
notwithstanding the reduction of the commitments for the First Lien Term
Facility to $281.0 million pursuant to this Amendment and (ii) nothing herein
shall modify the First Lien Term Underwriting Fee payable pursuant to clause (x)
of the definition thereof in the Fee Letter.

 

(b) The definition of “Acquisition Agreement” in the second paragraph of Exhibit
A to the Commitment Letter is hereby amended and restated as follows:

 

“an Amended and Restated Unit Purchase Agreement, dated as of January 22, 2020,
among the SPAC, Acquisition Co., the Target and Atlas Technical Consultants
Holdings, LP, a Delaware limited partnership (the “Seller”) (together with all
exhibits, schedules and disclosure letters thereto, the “Acquisition
Agreement”)”.

 

(c) Clause (a) of the fourth paragraph of Exhibit A to the Commitment Letter is
hereby amended and restated in its entirety as follows:

 

“prior to, or concurrently with, the execution and delivery by the SPAC of the
Commitment Letter, the SPAC has obtained commitments from (i) the founding
shareholders of the SPAC and certain co-investors thereof in the SPAC to not
have their equity interests in the SPAC (such equity interests, the “Founder
Share Value”) redeemed as part of the Acquisition and to vote their shares in
favor of the Acquisition, (ii) Bernhard Capital Partners Management LP (“BCP”)
and current management equity holders of the Target (“Target Management”) to
rollover a portion of their equity in the Target into common equity of Holdings
in an amount of up to $247 million, but in any event no less than $120.0 million
(the “Equity Rollover”);”.

 

(d) Clause (b) of the fourth paragraph of Exhibit A to the Commitment Letter is
hereby amended and restated in its entirety as follows:

 

2

 

 

“(i) the SPAC will directly or indirectly make cash equity contributions from
any funds remaining in the Trust Account (other than funds that are necessary to
effect the Buyer Stock Redemption) and common equity contributions to the SPAC
from investors to Holdings (which in turn will contribute such amounts as common
equity to Acquisition Co.) in an aggregate amount of at least $10.0 million
(collectively, with such funds remaining in the Trust Account, the “SPAC Common
Equity Contribution”) and (ii) GSO Capital Partners LP (together with its
affiliates and funds and accounts managed or advised by it, collectively, “GSO”)
and other investors will directly make preferred equity contributions (to the
extent that the terms of such preferred equity are reasonably acceptable to the
Commitment Parties, the “Preferred Units”) to Holdings (which in turn will
contribute such amounts as common equity to Acquisition Co.) in an aggregate
amount of up to $145.0 million and no less than $130.0 million (the “Preferred
Equity Contribution” and, together with the SPAC Common Equity Contribution, the
“SPAC Equity Contribution”), which SPAC Equity Contribution (which, for the
avoidance of doubt, does not include any amounts held in the Trust Account to be
used to effect the Buyer Stock Redemption (as defined in the Acquisition
Agreement)), when combined with the Founder Share Value and the Equity Rollover,
will on a pro forma basis constitute an aggregate amount equal to at least 45.0%
of the sum of (A) the aggregate gross proceeds of the First Lien Term Facility
borrowed on the Closing Date plus (B) the SPAC Equity Contribution actually
contributed to or received by Holdings (and then to Acquisition Co.) plus (C)
the Founder Share Value plus (D) the Equity Rollover (such equity amount, the
“Minimum Equity Amount”) (it being understood that, for the avoidance of doubt,
(i) the SPAC Equity Contribution is in addition to the Founder Share Value and
the Equity Rollover and (ii) the SPAC Common Equity Contribution will be made
with proceeds initially received by the SPAC from its initial public equity
offering as well as any additional cash equity raised by the SPAC after August
12, 2019 to fund the Acquisition and the Refinancing and to pay the Transaction
Costs (as defined below));”.

 

(e) Clause (d) of the fourth paragraph of Exhibit A to the Commitment Letter is
hereby amended by deleting “and” immediately before “(iv)” and inserting
immediately thereafter “to pay for the acquisition of Long Engineering, Inc.
(the “Long Engineering Acquisition”) in the amount of $10.5 million within ten
business days after the Closing Date and (v)”.

 

(f) The fifth paragraph of Exhibit A to the Commitment Letter is hereby amended
and restated in its entirety as follows:

 

“For the purposes hereof and of the Term Sheets, the “SPAC Equity Adjustment
Mechanism” shall mean:

 

(a) to the extent that the SPAC Common Equity Contribution is greater than $10.0
million, the amount of the Equity Rollover shall be reduced (and the cash
portion of the Acquisition consideration shall be increased) on a
dollar-for-dollar basis until the amount of Equity Rollover received by the
Sellers is equal to $120.0 million; and

 

(b) to the extent that there remains any amount of SPAC Common Equity
Contribution after reducing the Equity Rollover in accordance with clause (a)
above, you shall (i) reduce the Preferred Equity Contribution until the amount
of Preferred Equity Contribution received by the Sellers to $130.0 million or
(ii) reduce the amount of the Commitment Parties’ aggregate commitments in
respect of the First Lien Term Facility or (iii) reduce a combination of both
the Preferred Equity Contribution (but in any event, not below $130.0 million)
and the First Lien Term Facility, in each case of the foregoing clauses (i),
(ii) and (iii), on a dollar-for-dollar basis.”

 

(g) Clause (1) of the section entitled “First Lien Incremental Facilities” in
Exhibit B to the Commitment Letter is hereby amended by changing the amount
“$62.0 million” to “$73.0 million”.

 

3

 

 

(h) The first paragraph of the section entitled “Purpose/Use of Proceeds” in
Exhibit B to the Commitment Letter is hereby amended and restated in its
entirety as follows:

 

“First Lien Term Facility: Proceeds of the First Lien Term Facility, together
with the proceeds of the SPAC Equity Contribution, will be used to fund (i) the
Transactions, (ii) the Transaction Costs and (iii) the Long Engineering
Acquisition in the amount of $10.5 million within ten business days after the
Closing Date.”

 

(i) The first paragraph of the section entitled “Interest Rate” in Exhibit B to
the Commitment Letter is hereby amended by changing (x) the percentage “4.25%”
to “4.75%” and (y) the percentage “3.25%” to “3.75%”.

 

(j) The first paragraph of the section entitled “Mandatory Prepayments” in
Exhibit B to the Commitment Letter is hereby amended by adding the following new
clause 4. after the end thereof:

 

“4. Long Engineering Acquisition. Prepayment in the amount of $10.5 million if
the Long Engineering Acquisition has not been consummated within ten business
days after the Closing Date, with such prepayment to be made on the eleventh
business day after the Closing Date.”

 

(k) The subsection entitled “B. Affirmative Covenants” of the section entitled
“Covenants” in Exhibit B to the Commitment Letter is hereby amended by inserting
after “notices of default, material adverse effect and certain other material
events” the following:

 

“promptly after furnishing thereof, copies of any material written notices
received by any Credit Party or Restricted Subsidiary thereof or any material
statements or reports furnished to any holder (or any agent, trustee or other
representative thereof) of any material indebtedness or the Preferred Units, in
each case, to the extent not otherwise required to be furnished to the First
Lien Administrative Agent or the First Lien Lenders pursuant to the First Lien
Credit Documents”.

 

(l) The subsection entitled “B. Affirmative Covenants” of the section entitled
“Covenants” in Exhibit B to the Commitment Letter is hereby amended by inserting
after “use of proceeds” the following:

 

“(including, on the Closing Date, the Borrower depositing $10.5 million of
proceeds of the First Lien Term Loans into a restricted account of the Borrower
to be held therein solely to finance the Long Engineering Acquisition or, if
same is not consummated within 10 business days after the Closing Date,
prepaying the First Lien Term Loans as otherwise required above in this Term
Sheet)”.

 

4

 

 

(m) Clause (ix) of the subsection entitled “C. Negative Covenants” of the
section entitled “Covenants” in Exhibit B to the Commitment Letter is hereby
amended by inserting the following at the end of the parenthetical thereof:

 

“and payment of any fees or other amounts to the holders of any Preferred Units
(or any of their affiliates) in connection with any amendment, modification,
waiver, consent or other change to the terms of the Preferred Units (which fees
or other amounts also will be treated as a Restricted Payment)”.

 

(n) Clause (F) of the subsection entitled “C. Negative Covenants” of the section
entitled “Covenants” in Exhibit B to the Commitment Letter is hereby amended as
follows:

 

a.Clause v. is amended by deleting the word “and” at the end thereof;

 

b.Clause vi. is amended and restated in its entirety as follows:

 

“vi. so long as no default or event of default then exists or would result
therefrom, a general Restricted Payment basket equal to an aggregate amount not
to exceed the greater of (x) $15.0 million and (y) 20.5% of Adjusted EBITDA;
and”; and

 

c.The following is added as a new clause vii.:

 

“vii. quarterly cash dividend payments on the Preferred Units in an aggregate
amount not to exceed 5.00% per annum so long as (i) no event of default or
payment or bankruptcy default then exists or would result therefrom and (ii)
Holdings shall be in pro forma compliance with a Consolidated Total Net Leverage
Ratio that is no greater than 4.50x.”

 

(o) Clause (a)(i) of the definition of “Available Amount Basket” in the
subsection entitled “C. Negative Covenants” of the section entitled “Covenants”
in Exhibit B to the Commitment Letter is hereby amended and restated as follows:

 

“(i) the greater of (A) $10.0 million or (B) 12.5% of Adjusted EBITDA for the
most recently ended four quarter period for which financial statements have been
(or were required to have been) delivered to the First Lien Administrative
Agent, plus”.

 

(p) The section entitled “Events of Default” in Exhibit B to the Commitment
Letter is hereby amended by adding after “cross-default and cross-acceleration
to other indebtedness;” appearing therein “a breach of any of the “protective
provisions” set forth in Holdings’ Limited Liability Agreement or any other
provision therein that would result in a requirement for Holdings to redeem the
Preferred Units notwithstanding any limitations set forth in the First Lien
Credit Documents;”.

 

(q) The section entitled “Assignments and Participations” in Exhibit B to the
Commitment Letter is hereby amended by adding the following new paragraph after
the end thereof:

 

“Notwithstanding anything to the contrary contained herein, the aggregate
principal amount of First Lien Term Loans and Incremental First Lien Term Loans
and commitments under the Revolving Facility and any Incremental Revolving
Facility held by GSO shall not exceed at any time 20% of the aggregate principal
amount of First Lien Term Loans and Incremental First Lien Term Loans and
commitments under the Revolving Facility and any Incremental Revolving Facility
then outstanding.”

 

5

 

 

(r) Paragraph 2 of Exhibit D to the Commitment Letter is hereby amended and
restated as follows:

 

“Substantially concurrently with the initial fundings contemplated by the
Commitment Letter, (a) Holdings and Acquisition Co. shall have received (x) the
SPAC Equity Contribution in the aggregate amount of at least $155.0 million and
(y) the Minimum Equity Amount (of which (A) at least $155.0 million will consist
of the SPAC Equity Contribution referred to in the foregoing clause (x) and (B)
no more than $145.0 million shall consist of the Preferred Equity Contribution),
(b) the Equity Rollover shall have occurred and (c) the Refinancing shall have
occurred (with all applicable related liens and guarantees to be released and
terminated or customary provisions therefor made).”

 

(s) The first proviso in paragraph 3 of Exhibit D to the Commitment Letter is
hereby amended and restated as follows:

 

“provided that (i) any decrease in the purchase price shall not be deemed to be
materially adverse to the interests of the Lenders or the Lead Arrangers if such
decrease is allocated, first, to reduce the SPAC Equity Contribution to an
amount not less than the greater of (x) the Minimum Equity Amount and (y) $155.0
million and, thereafter, as a reduction to the First Lien Term Facility, on a
dollar-for-dollar basis and (ii) any increase in the purchase price shall not be
deemed to be materially adverse to the Lenders or the Lead Arrangers if such
increase is funded solely by an increase in the SPAC Equity Contribution;”.

 

3. Counterparts; Conflict; Governing Law.

 

This Amendment may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or by “.pdf” or similar electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. Section headings used herein are for convenience of reference only, are
not part of this Amendment and are not to affect the construction of, or to be
taken into consideration in interpreting, this Amendment. This Amendment
constitutes an amendment to the Commitment Letter, which shall remain in full
force and effect as amended hereby. Except as expressly set forth herein,
nothing contained in this Amendment shall constitute a modification or waiver of
any other provision of the Commitment Letter. From and after the date hereof,
any reference to the Commitment Letter in any agreement, document, undertaking
or course of dealing (verbal or otherwise) shall be deemed to be a reference to
the Commitment Letter as amended hereby. The Commitment Letter, as amended by
this Amendment, contains the entire agreement of the parties hereto relating to
the subject matter hereof and thereof and supersede any prior negotiations or
agreements, whether oral or written, among the parties hereto relative to such
subject matter. The governing law provisions contained in Section 10 of the
Commitment Letter are incorporated herein by reference, mutatis mutandis;
provided, that all references therein to “this Commitment Letter” shall be
deemed to refer to this Amendment.

 

6

 

 

4. Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THE
ACQUISITION, THIS AMENDMENT, THE COMMITMENT LETTER OR THE PERFORMANCE BY YOU OR
ANY OF YOUR AFFILIATES OF THE SERVICES HEREUNDER OR THEREUNDER.

 

5. Jurisdiction.

 

The jurisdiction provisions contained in Section 10 of the Commitment Letter are
incorporated herein by reference, mutatis mutandis; provided, that all
references therein to “this Commitment Letter” shall be deemed to refer to this
Amendment.

 

6. Indemnity

 

The indemnity provisions contained in Section 7 of the Commitment Letter are
incorporated herein by reference, mutatis mutandis; as if all references therein
to “this Commitment Letter” shall be deemed to also include this Amendment.

 

7. Confidentiality.

 

The confidentiality provisions contained in Section 9 of the Commitment Letter
are incorporated herein by reference, mutatis mutandis; provided, that all
references therein to “this Commitment Letter” shall be deemed to refer to this
Amendment.

 

[Remainder of page intentionally left blank]

 

7

 

 

  Very truly yours,       BOXWOOD MERGER CORP.         By: /s/ Stephen M.
Kadenacy     Name: Stephen M. Kadenacy     Title:    Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Commitment Letter] 

 

 

 

 

Accepted and agreed to as of the date first above written:

 

  MACQUARIE CAPITAL FUNDING LLC           By: /s/ Ayesha Farooqi     Name:
Ayesha Farooqi     Title: Authorized Signatory           By: /s/ Lisa Grushkin  
  Name: Lisa Grushkin     Title: Authorized Signatory           MACQUARIE
CAPITAL (USA) INC.           By: /s/ Ayesha Farooqi     Name: Ayesha Farooqi    
Title: Authorized Signatory           By: /s/ Lisa Grushkin     Name: Lisa
Grushkin     Title: Authorized Signatory           NATIXIS, NEW YORK BRANCH    
      By: /s/ Christopher Dorsett     Name: Christopher Dorsett     Title:
Managing Director           By: /s/ Robin Gruner     Name: Robin Gruner    
Title: Vice President

 

[Signature Page to Amendment No. 1 to Commitment Letter]

 

 

 



 

